DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-17 and 21-23 are pending and presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-5, 8-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (“Control of PS-b-PMMA directed self-assembly registration by laser induced millisecond thermal annealing”) in view of Kim et al. (“Anomalous Rapid Defect Annihilation in Self-Assembled Nanopatterns by Defect Melting”) and Toyoda (U.S. Pat. No. 7105264) and Nie et al. (“Layer-by-layer reduced graphene oxide (rGO)/gold nanosheets (AuNSs) hybrid films: significantly enhanced photothermal transition effect compared with rGO or AuNSs films”).

	Regarding claims 1-5, 8-12 and 21, Jacobs teaches a method of manufacturing a nano-pattern (abstract) by increasing a temperature of a self-assembling material (PS-b-PMMA) by thermal annealing with a combination of a hot plate and a scanning laser (comparable to 3d local movement of a light source) to form a self-assembly pattern (Section 2.1-2.2 and 3.3).  Jacobs teaches the width of the light spot is larger than 10 nm (Section 2.1), the 3d substrate heated to temperature in the claimed range (Section 2.2), and the laser annealing causing the temperature 
	First, Kim teaches the inclusion of a random copolymer (PS-ran-PMMA), which will act as a reducing agent of Flory-Huggins interaction parameter (as evidenced by applicant’s disclosure, see 0107-0109), in combination with a PS-b-PMMA block copolymer for self-assembly (pages 1190-1191). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a random PS-ran-PMMA copolymer in Jacob’s self-assembling material. One would have been motivated to make this modification as Kim teaches that the inclusion of the random copolymer will allow for removal of defects in the self-assembled film (abstract). 
Second, Toyoda teaches utilizing a photothermal conversion layer (abstract), comprising carbon black (column 5, lines 1-19), to convert laser light energy into heat (abstract) and Nie teaches that a layer consisting of reduced graphene oxide can be used for effective photothermal conversion (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a photothermal conversion .

2.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Kim and Toyoda and Nie as applied to claim 2 above, and further in view of Yoshimoto (U.S. PGPUB No. 2014/0106575).

	Regarding claims 6 and 7, Jacobs in view of Kim and Toyoda and Nie teach all the limitations of claim 2 (see above), but fail to explicitly teach the energy density of the light or the scan velocity.  However, Yoshimoto teaches an identical process of irradiating a block copolymer with a laser for annealing to provide a self-assembled block copolymer (abstract).  Yoshimoto further teaches that an energy density in the range as claimed can be utilized (0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an energy density as claimed.  One would have been motivated to utilize the claimed energy density as Yoshimoto makes clear it is a proper energy density for self-assembling an identical block copolymer (0009).  Furthermore, Yoshimoto makes clear that the scan velocity is a result-effective velocity that should be adjusted according to the particular parameters of the self-assembly to provide the required temperature (0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are .  

3.	Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of view of Kim and Sasaki et al. (U.S. PGPUB No. 2007/0042578) and Toyoda and Nie.

	Regarding claims 13-17, Jacobs teaches most of the limitations of claim 13 (see above), including the light irradiation performed for 1 second or less (Section 2.1), the self-assembling material heated above 400 °C (Section 3.1), and as Jacobs teaches an identical polymer to that disclosed by applicant (see applicant’s specification at 0090) the Examiner contends that this polymer will have an χN of 18-50 at 600 °C.  Jacobs fails to teach the irradiation performed with a xenon flash lamp as claimed in claims 13 and 17.  Jacobs further fails to teach the inclusion of a reducing agent of Flory-Huggins interaction parameter selected from a random copolymer and fails to teach the inclusion of a photothermal conversion layer consisting of reduced graphene oxide.
	First, Kim teaches the inclusion of a random copolymer (PS-ran-PMMA), which will act as a reducing agent of Flory-Huggins interaction parameter, in combination with a PS-b-PMMA block copolymer for self-assembly (pages 1190-1191). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a random PS-ran-PMMA copolymer in Jacob’s self-assembling material. One would have been motivated to make this modification as Kim teaches that the inclusion of the random copolymer will allows for removal of defects in the self-assembled film (abstract). 

Finally, Toyoda teaches utilizing a photothermal conversion layer (abstract), comprising carbon black (column 5, lines 1-19), to convert laser light energy into heat (abstract) and Nie teaches that a layer consisting of reduced graphene oxide can be used for effective photothermal conversion (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a photothermal conversion layer consisting of reduced graphene oxide on Jacobs in view of Kim and Sasaki’s 3D wafer substrate.  One would have been motivated to make this modification to provide further rapid annealing, such that the scan speed and processing speed can be increased.

4.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Kim and Toyoda and Nie as applied to claim 1 above, and further in view of Osuji et al. (“Temperature-Dependent Photonic Bandgap in a Self-Assembled Hydrogen-Bonded Liquid-Crystalline Diblock Copolymer”).

Regarding claim 22, Jacobs in view of Kim and Toyoda and Nie teach all the limitations of claim 1 (see above), but fail to teach the self-assembling material further comprising a liquid crystal forming compound.  However, Osuji teaches incorporating a liquid crystal forming compound into a PS-b-PMAA diblock copolymer for forming into a self-assembled film (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a liquid crystal forming compound into Jacobs in view of Kim and Toyoda and Nie’s mixture.  One would have been motivated to make this modification as it allows for entry into switchable self-assembling polarizing filters (see Osuji at Conclusion, page 758).

5.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Kim and Sasaki and Toyoda and Nie as applied to claim 13 above, and further in view of Osuji.

	Regarding claim 23, Jacobs in view of Kim and Sasaki and Toyoda and Nie teach all the limitations of claim 13 (see above), but fail to teach the self-assembling material further comprising a liquid crystal forming compound.  However, Osuji teaches incorporating a liquid crystal forming compound into a PS-b-PMAA diblock copolymer for forming into a self-assembled film (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a liquid crystal forming compound into Jacobs in view of Kim and Sasaki and Toyoda and Nie’s mixture.  One would have been motivated to make this modification as it allows for entry into switchable self-assembling polarizing filters (see Osuji at Conclusion, page 758).
s 1-5, 8-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (“Control of PS-b-PMMA directed self-assembly registration by laser induced millisecond thermal annealing”) in view of Kim et al. (“Anomalous Rapid Defect Annihilation in Self-Assembled Nanopatterns by Defect Melting”) and Toyoda (U.S. Pat. No. 7105264) and Lim et al. (“Enhanced Photothermal Effect of Plasmonic Nanoparticles Coated with Reduced Graphene Oxide”).

	Regarding claims 1-5, 8-12 and 21, Jacobs teaches a method of manufacturing a nano-pattern (abstract) by increasing a temperature of a self-assembling material (PS-b-PMMA) by thermal annealing with a combination of a hot plate and a scanning laser (comparable to 3d local movement of a light source) to form a self-assembly pattern (Section 2.1-2.2 and 3.3).  Jacobs teaches the width of the light spot is larger than 10 nm (Section 2.1), the substrate heated to temperature in the claimed range (Section 2.2), and the laser annealing causing the temperature of the self-assembling material to be in the range as claimed in claim 9 (see Section 3.1 and note that as the temperature is above the order-disorder temperature, the Examiner contends that inherently the laser irradiation will induce a complete disorder state with an χN of 10.5 or less).  Finally, as Jacobs is teaching the use of an identical polymer as disclosed by applicants (see applicant’s specification at 0090) with a heating temperature and time as claimed (see above), the Examiner contends that this polymer will have a thermal gradient in the range as claimed in the region irradiated with light.  Jacobs teaches doping of the substrate to allow for complete absorption of the light (Section 2.1), but fails to teach incorporating a photothermal conversion layer comprising reduced graphene oxide. Jacobs further fails to teach the inclusion of a reducing agent of Flory-Huggins interaction parameter selected from a random copolymer.

Second, Toyoda teaches utilizing a photothermal conversion layer (abstract), comprising carbon black (column 5, lines 1-19), to convert laser light energy into heat (abstract) and Lim teaches that a layer consisting of reduced graphene oxide can be used for effective photothermal conversion (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a photothermal conversion layer that consists of reduced graphene oxide on Jacobs’ 3D wafer substrate.  One would have been motivated to make this modification to provide further rapid annealing, such that the scan speed and processing speed can be increased.

7.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Kim and Toyoda and Lim as applied to claim 2 above, and further in view of Yoshimoto (U.S. PGPUB No. 2014/0106575).

	Regarding claims 6 and 7, Jacobs in view of Kim and Toyoda and Lim teach all the limitations of claim 2 (see above), but fail to explicitly teach the energy density of the light or the .  

8.	Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of view of Kim and Sasaki and Toyoda and Lim.

	Regarding claims 13-17, Jacobs teaches most of the limitations of claim 13 (see above), including the light irradiation performed for 1 second or less (Section 2.1), the self-assembling material heated above 400 °C (Section 3.1), and as Jacobs teaches an identical polymer to that disclosed by applicant (see applicant’s specification at 0090) the Examiner contends that this polymer will have an χN of 18-50 at 600 °C.  Jacobs fails to teach the irradiation performed with 
	First, Kim teaches the inclusion of a random copolymer (PS-ran-PMMA), which will act as a reducing agent of Flory-Huggins interaction parameter, in combination with a PS-b-PMMA block copolymer for self-assembly (pages 1190-1191). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a random PS-ran-PMMA copolymer in Jacob’s self-assembling material. One would have been motivated to make this modification as Kim teaches that the inclusion of the random copolymer will allows for removal of defects in the self-assembled film (abstract). 
Second, Sasaki teaches that xenon flash lamps can be used as an alternative to laser irradiation for heating a substrate (0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a xenon flash lamp for a laser.  One would have been motivated to make this modification as one having ordinary skill in the art could have made this modification with a reasonable expectation of success (as Sasaki makes clear that a laser and xenon flash lamp are interchangeable for thermal annealing, see 0024), and the predictable result of providing an irradiation means for heating the block copolymer.
Finally, Toyoda teaches utilizing a photothermal conversion layer (abstract), comprising carbon black (column 5, lines 1-19), to convert laser light energy into heat (abstract) and Lim teaches that a layer consisting of reduced graphene oxide can be used for effective photothermal conversion (abstract). Therefore, it would have been obvious to one of ordinary skill in the art .

9.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Kim and Toyoda and Lim as applied to claim 1 above, and further in view of Osuji et al. (“Temperature-Dependent Photonic Bandgap in a Self-Assembled Hydrogen-Bonded Liquid-Crystalline Diblock Copolymer”).

	Regarding claim 22, Jacobs in view of Kim and Toyoda and Lim teach all the limitations of claim 1 (see above), but fail to teach the self-assembling material further comprising a liquid crystal forming compound.  However, Osuji teaches incorporating a liquid crystal forming compound into a PS-b-PMAA diblock copolymer for forming into a self-assembled film (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a liquid crystal forming compound into Jacobs in view of Kim and Toyoda and Lim’s mixture.  One would have been motivated to make this modification as it allows for entry into switchable self-assembling polarizing filters (see Osuji at Conclusion, page 758).

10.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Kim and Sasaki and Toyoda and Lim as applied to claim 13 above, and further in view of Osuji.

	Regarding claim 23, Jacobs in view of Kim and Sasaki and Toyoda and Lim teach all the limitations of claim 13 (see above), but fail to teach the self-assembling material further comprising a liquid crystal forming compound.  However, Osuji teaches incorporating a liquid crystal forming compound into a PS-b-PMAA diblock copolymer for forming into a self-assembled film (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a liquid crystal forming compound into Jacobs in view of Kim and Sasaki and Toyoda and Lim’s mixture.  One would have been motivated to make this modification as it allows for entry into switchable self-assembling polarizing filters (see Osuji at Conclusion, page 758).

Conclusion
	Claims 1-17 and 21-23 are pending.
	Claims 1-17 and 21-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







April 30, 2021Primary Examiner, Art Unit 1796